Exhibit 10.2


VALERO GP, LLC
AMENDED AND RESTATED
2002 UNIT OPTION PLAN

Amended and Restated as of October 11, 2004

I.   Plan Purpose


The Valero GP, LLC 2002 Unit Option Plan (the “Plan”) is intended to promote the
interests of Valero L.P., a Delaware limited partnership (the “Partnership”), by
providing to employees and directors of Valero GP, LLC, a Delaware limited
liability company (the “Company”), and its Affiliates who perform services for
the Partnership and its subsidiaries the incentive to acquire Units through the
grant of Options to purchase such Units as described herein. The Plan is
intended to assist the Company and its Affiliates in the attraction, motivation,
and retention of employees who are vital to the growth and financial success of
the Partnership and to align employees’ interests with those of other Unit
holders of the Partnership.

II.   Definitions


In this Plan, except where the context indicates otherwise, the following
definitions apply:

  (a)   “Affiliate” means an entity that controls, is controlled by, or is under
common control with the Company, as defined in Sections 424(e) and (f) of the
Code (but substituting “the Company” for “employer corporation”), including
entities which become such after adoption of the Plan.


  (b)   “Agreement” means a written agreement granting an Option that is
executed by the Company and the Optionee.


  (c)   “Award” means a grant of one or more Options pursuant to the Plan.


  (d)   “Beneficiary” means the person or persons described in Section XI(j).


  (e)   “Board” means the Board of Directors of the Company.


  (f)   “Cause” means:


    (i)   fraud or embezzlement on the part of the Participant (such
determination to be made by the Committee in the good faith exercise of its
reasonable judgment);


    (ii)   conviction of or the entry of a plea of nolo contendere by the
Participant to any felony;


    (iii)   gross insubordination or a material breach of, or the willful
failure or refusal by the Participant to perform and discharge his duties,
responsibilities or obligations (other than by reason of disability or death)
that is not corrected within 30 days following written notice thereof to the
Participant, such notice to state with specificity the nature of the breach,
failure or refusal; or


    (iv)   any act of willful misconduct by the Participant that (a) is intended
to result in substantial personal enrichment of the Participant at the expense
of the Partnership, the Company or any of their Affiliates, or (b) has a
material adverse impact on the business or reputation of the Partnership, the
Company or any of their Affiliates (such determination to be made by the
Partnership, the Company or any of their Affiliates in the good faith exercise
of their reasonable judgment).


1

--------------------------------------------------------------------------------



  (g)   “Code” means the Internal Revenue Code of 1986, as amended.


  (h)   “Committee” means the Compensation Committee of the Board, the committee
appointed by the Board to administer the Plan.


  (i)   “Company” means Valero GP, LLC, a Delaware limited liability company.


  (j)   “Date of Exercise” means the date on which the Company receives notice
of the exercise of an Option in accordance with Section VI(c) of the Plan.


  (k)   “Date of Grant” means the date on which an Option is granted under the
Plan.


  (l)   “Director” means a member of the Board of Directors of the Company or
any Affiliate.


  (m)   “Employee” means any employee of the Company or an Affiliate, as
determined by the Committee.


  (n)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.


  (o)   “Fair Market Value” means the closing price of a Unit on the New York
Stock Exchange on the applicable date (or if there is no trading in the Units on
such date, on the next preceding date on which there was trading). If Units are
not publicly traded at the time a determination of fair market value is required
to be made hereunder, the determination of fair market value shall be made in
good faith by the Committee.


  (p)   “Option” means an option to purchase Units granted under the Plan. Such
Options will be nonqualified unit options and are not intended to be Incentive
Stock Options as defined in Section 422 of the Code.


  (q)   “Option Period” means the period during which an Option may be
exercised.


  (r)   “Optionee” means a Participant to whom an Option has been granted.


  (s)   “Participant” means any Employee or Director granted an Award under the
Plan.


  (t)   “Partnership” means Valero L.P., a Delaware limited partnership.


  (u)   “Plan” means the Valero GP, LLC 2002 Unit Option Plan as set forth
herein.


  (v)   “Unit” means a common unit of the Partnership.


III.   Administration of the Plan


  (a)   The Committee shall administer the Plan.


  (b)   The Committee shall have full power and authority to interpret the
provisions of the Plan and supervise its administration. All decisions and
selections made by the Committee pursuant to the provisions of the Plan shall be
made by a majority of its members. Any decision reduced to writing and signed by
a majority of the members shall be fully effective as if adopted by a majority
at a meeting duly held. Subject to the provisions of the Plan, the Committee
shall have full and final authority to determine the Participants to whom
Options hereunder shall be granted; the number of Units to be covered by each
Option; the terms and conditions of any Option, the determination of whether, to
what extent, and under what circumstances Options may be settled, exercised,
cancelled, or forfeited; the determination of such rules and regulations as
deemed proper for the administration of the Plan; and the making of any other
determination or actions required for the proper interpretation and
administration of the Plan.


2

--------------------------------------------------------------------------------



  (c)   Unless expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award or Option shall be within the sole discretion of the Committee, may be
made at any time, and shall be final, conclusive, and binding upon the Company,
the Partnership, any Affiliate, any Participant, and any beneficiary of any
Award or Option.


IV.   Units Available for Awards


  (a)   Units Available. Subject to adjustment as provided in Section IV. (c)
hereunder, the number of Units with respect to which Awards may be granted under
the Plan is 200,000. If any Award is forfeited or otherwise terminates or is
canceled without the exercise of such Option grant, then the Units covered by
such Award, to the extent of such forfeiture, termination, or cancellation,
shall again be Units with respect to which Awards may be granted.


  (b)   Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to the exercise of an Option shall consist, in whole or in part, of Units
acquired in the open market, from any Affiliate, the Partnership or any other
person, or any combination of the foregoing, as determined by the Committee in
its discretion.


  (c)   Adjustments. If the Committee determines that any distribution (whether
in the form of cash, Units, other securities, or other property),
recapitalization, split, reverse split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, or exchange of Units or other
securities of the Partnership, issuance of warrants or other rights to purchase
Units or other securities of the Partnership, or other similar transaction or
event affects the Units such that an adjustment is determined by the Committee
to be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and types of Units (or other securities or property) with respect
to which Awards may be granted, (ii) the number and type of Units (or other
securities or property) subject to outstanding Awards or Options, and (iii) if
deemed appropriate, make provision for a cash payment to the holder of an
outstanding Option; provided, that the number of Units subject to any Award or
Option shall always be a whole number.


V.   Eligibility


Any Employee or Director shall be eligible to be designated a Participant.

VI.   Awards


The Committee shall have the authority to determine the Employees and
Non-Employee Directors to whom Options shall be granted, the number of Units to
be covered by each Option, the Date of Grant of the Option, the purchase price
therefor and the conditions and limitations applicable to the exercise of the
Option, including the following terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan.

3

--------------------------------------------------------------------------------



  (a)   Exercise Price. The purchase price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted but shall
not be less than its Fair Market Value as of the Date of Grant.


  (b)   Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, and the method or
methods by which payment of the exercise price with respect thereto may be made
or deemed to have been made which may include, without limitation, cash, check
acceptable to the Company, a “cashless-broker” exercise (through procedures
approved by the Company), other securities or other property, a note from the
Participant (in a form acceptable to the Company), or any combination thereof,
having a Fair Market Value on the exercise date equal to the relevant exercise
price. The Participant shall provide written notice to the Company Secretary of
his intent to exercise on or before the Date of Exercise.


  (c)   Term. Subject to earlier termination as provided in the Agreement or the
Plan, each Option shall expire on the tenth (10th) anniversary of its Date of
Grant.


  (d)   Forfeiture. Except as otherwise provided in this Plan, in the terms of
an Award agreement, or in a written employment agreement (if any) between the
Participant and the Company or one of its Affiliates, upon termination of a
Participant’s (i) employment with the Company or its Affiliates, or
(ii) membership on the Board, whichever is applicable, for any reason (other
than for retirement, death or disability of the Participant (see Section VI.(h)
below)), all Options which remain unexercised, whether vested or unvested, shall
be forfeited by the Participant at the close of business on the date of the
Participant’s termination of employment or membership on the Board. The
Committee or the Chief Executive Officer may waive in whole or in part such
forfeiture with respect to a Participant’s Options.


  (e)   [Reserved]


  (f)   [Reserved]


  (g)   [Reserved]


  (h)   Except as otherwise determined by the Committee and included in the
Participant’s Award agreement, if a Participant’s employment or Board membership
is terminated because of retirement, death or disability (with the determination
of disability to be made within the sole discretion of the Committee), any
Option held by the Participant shall remain outstanding and vest or become
exercisable according to the Option’s original terms.


  (i)   [Reserved]


  (j)   Notwithstanding the other provisions of this Section VI of the Plan, in
no event may an Option be exercised after the expiration of 10 years from the
Date of Grant.


VII.   Assignability of Awards or Options


Options granted under the Plan shall not be assignable or otherwise transferable
by the Participant except by will or the laws of descent and distribution.
Otherwise, Options granted under this Plan shall be exercisable during the
lifetime of the Participant (except as otherwise provided in the Plan or the
applicable Agreement) only by the Participant for his or her individual account,
and no purported assignment or transfer of such Options thereunder, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
purported assignee or transferee any interest or right therein whatsoever but
immediately upon any such purposed assignment or transfer, or any attempt to
make the same, such Options thereunder shall terminate and become of no further
effect.

4

--------------------------------------------------------------------------------



VIII.   Effective Date and Term of the Plan


The Plan was approved and adopted by the Board on March 22, 2002 and has become
effective thereon.

IX.   Withholding


The Company’s obligation to deliver Units or pay any amount pursuant to the
terms of any Option shall be subject to the satisfaction of applicable federal,
state and local tax withholding requirements. To the extent provided in the
applicable Agreement and in accordance with rules prescribed by the Committee, a
Participant may satisfy any such withholding tax obligation by any of the
following means or by a combination of such means: (i) tendering a cash payment,
(ii) authorizing the Company to withhold Units otherwise issuable to the
Participant, or (iii) delivering to the Company already owned and unencumbered
Units.

X.   Amendment and Termination of Awards


  (a)   Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter any Award or Option theretofore granted,
provided no change, other than pursuant to Section X(b) below, in an Award shall
materially reduce the benefit to Participant without the consent of such
Participant.


  (b)   Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards and Options in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section IV(c) of the Plan) affecting the Partnership or
the financial statements of the Partnership, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.


XI.   General


        The following general provisions shall be applicable to the Plan:

  (a)   No Rights to Awards. No Employee or Director shall have any claim to be
granted any Award, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each Participant.


  (b)   No Right to Employment. The grant of an Award or Option shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate or to remain on the Board, as applicable. Further, the
Company or an Affiliate may at any time dismiss a Participant from employment,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or in an Agreement.


5

--------------------------------------------------------------------------------



  (c)   Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law.


  (d)   Severability. If any provision of the Plan or any Award or Option is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award or any Option under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, person,
Award, or Option, and the remainder of the Plan and any such Award or Option
shall remain in full force and effect.


  (e)   Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award or Option if, in its sole discretion, it
determines that the issuance or transfer of such Units or such other
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which the Units are then traded, or entitle the
Partnership or an Affiliate to recover the entire then Fair Market Value thereof
under Section 16(b) of the Exchange Act, and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award or Option shall be promptly refunded to the relevant Participant,
holder or beneficiary.


  (f)   No Trust or Fund Created. Neither the Plan nor the Award or Option shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other person. To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award or Option, such
right shall be no greater than the right of any general unsecured creditor of
the Company or any Affiliate.


  (g)   No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award or Option, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Units or whether such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated.


  (h)   Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


  (i)   Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular, and the singular shall
include the plural.


6

--------------------------------------------------------------------------------



  (j)   Beneficiary. Each person whose name appears on the signature page of a
Participant’s Agreement after the caption “Beneficiary” or is otherwise
designated by Participant in accordance with the rules established by the
Committee and who is Participant’s Beneficiary at the time of his or her death
shall be recognized under the Plan as the Participant’s “Beneficiary” and shall
be entitled to exercise the Option, to the extent it is exercisable, after the
death of Participant. Any Participant may from time to time revoke or change his
or her Beneficiary without the consent of any prior Beneficiary by filing a new
designation with the Company. The last such designation received by the Company
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received (within the meaning of
such term under Section XI (l) of the Plan) by the Company prior to the
Participant’s death, and in no event shall any designation be effective as of a
date prior to such receipt. If no Beneficiary designation is in effect at the
time of the Participant’s death, or if no designated Beneficiary survives the
Participant or if such designation conflicts with applicable law, each person
entitled to the Option under the Participant’s last will or, in the absence of
any such will, the laws of descent and distribution, shall be deemed to be the
Participant’s Beneficiary who is entitled to exercise the Option, to the extent
it is exercisable after the death of Participant. If the Committee administering
the Plan is in doubt as to the right of any person to exercise the Option, the
Company may refuse to recognize such exercise, without liability for any
interest or distributions on the underlying Units, until the Committee
determines the person entitled to exercise the Option, or the Company may apply
to any court of appropriate jurisdiction for declaratory or other appropriate
relief and such application shall be a complete discharge of the liability of
the Company therefore.


  (k)   The Company and its Affiliates will pay all expense that may arise in
connection to the administration of this Plan.


  (l)     Any notice required or permitted to be given under this Plan shall be
sufficient if in writing and hand-delivered with appropriate proof of same, or
sent by registered or certified mail, return receipt requested, to the
Participant, Beneficiary or the Secretary (or equivalent person) of the Company,
Affiliate, Partnership, Committee, or other person or entity at the address last
furnished by such person or entity. Such notice shall be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.


  (m)   No liability whatever shall attach to or be incurred by any past,
present or future unitholders, stockholders, members, officers or directors, as
such, of the Company and its Affiliates, under or by reason any of the terms,
conditions or agreements contained in this Plan or implied therefrom, and any
and all liabilities of, and any and all rights and claims against, the Company
or its Affiliates, or any unitholder, stockholder, member, officer or director,
as such, whether arising at common law or in equity or created by statute or
constitution or otherwise, pertaining to this Plan (other than liability for the
benefits, if any, provided hereunder), are hereby expressly waived and released
by every Participant, as part of the consideration for any benefits provided by
the Company and its Affiliates under this Plan.


  (n)   Neither the Company nor any Affiliates nor the Committee makes any
commitment or guarantee that any federal or state tax treatment will apply or be
available to any person participating or eligible to participate in this Plan.


7

--------------------------------------------------------------------------------



  (o)   The provisions of the Plan shall be binding on all successors and
assigns of (i) the Company or any Affiliates and (ii) a Participant, including
without limitation, the estate of such Participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the Participant’s creditors.


  (p)   Except as otherwise provided in any notification or agreement relating
to an Award, a Participant shall have no rights as a unitholder of the
Partnership until such Participant becomes the holder of record of Units.


  (q)   This Plan is not intended by its terms or as a result of surrounding
circumstances to provide retirement income or to defer the receipt of payments
hereunder to the termination of the Participant’s covered employment or beyond.
This Plan is strictly a Unit option program and not a pension or welfare benefit
plan that is subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). All interpretations and determinations hereunder shall be
made on a basis consistent with the status of the Plan as a Unit option program
that is not subject to ERISA.


8

--------------------------------------------------------------------------------